--------------------------------------------------------------------------------

Exhibit 10.1
 
REGISTRATION RIGHTS AGREEMENT
 
AGREEMENT made as of December 16, 1985 between JWA Holding Corporation, a
Delaware corporation ("Holding"), and the parties set forth on Schedule I
attached hereto (collectively, the "Founders").
 
On or prior to January 6, 1986, Holding will issue and sell 495,028 shares of
Class A Common Stock, $.10 par value per share, of Holding (the "Class A Common
Stock") and 495,028 shares of Class B Common Stock, $.10 par value per share, of
Holding (the "Class B Common Stock") to the Founders.  The shares of Class A
Common Stock and Class B Common Stock to be purchased by the Founders have not
been registered under the 1933 Act (as defined in paragraph 11 hereof).  The
Class A Common Stock and the Class B Common Stock are referred to herein
collectively as the "Common Stock".  In order to induce the Founders to purchase
such shares of Common Stock, Holding has agreed to provide the registration
rights set forth in this Agreement.
 
The parties hereto agree as follows:
 
1.           Demand Registrations.
 
(a)          Right to Demand Registration.  Except as otherwise provided in this
Agreement, upon the request of the holder or holders of not less than 100,000
shares of the Registrable Securities (as defined in paragraph 11 hereof) Holding
will prepare and file with the Securities and Exchange Commission (as defined in
paragraph 11 hereof) a registration statement under the 1933 Act which will
enable the holder or holders of the Registrable Securities to offer and sell
their Registrable Securities.  Each registration requested pursuant to this
paragraph 1(a) is referred to herein as a "Demand Registration."  Holding will
be obligated to effect a total of two such Demand Registrations, and will pay
all Registration Expenses (as defined in paragraph 6(a) hereof) pertaining to
Registrable Securities incurred in connection with a Demand Registration.
 
(b)          Mechanics of Demand Registrations.  Holding shall be deemed to have
received a request that it effect a Demand Registration for purposes of
paragraph 1(a) if it receives at its corporate headquarters a written
statement(s) signed by the holder or holders of not less than 100,000 shares of
the Registrable Securities requesting that Holding effect a Demand
Registration.  Within ten days after receipt of any such request for a Demand
Registration, Holding will give written notice of such request to all other
holders of Registrable Securities and, except as otherwise provided in this
Agreement, will include in the Demand Registration all Registrable Securities
with respect to which Holding has received written requests for inclusion
therein within 25 days after Holding has given such written notice.  In the
event that a Demand Registration has been requested pursuant to this paragraph
1(b) and the managing underwriter of such Demand Registration determines that
there are not enough securities being registered pursuant to such Demand
Registration for Holding to conduct a customary underwritten offering with
respect to such securities, Holding will no longer be obligated to effect such
Demand Registration and the holders of the Registrable Securities will be deemed
to have exercised their right to one Demand Registration.
 

--------------------------------------------------------------------------------

Holding may include, as determined in its sole discretion, in any Demand
Registration any securities which are not Registrable Securities.  If the
managing underwriter of any Demand Registration advises Holding in writing that
in its opinion the number of Registrable Securities and other securities
included therein exceeds the number of Registrable Securities and other
securities which can be sold in such offering, Holding will include in such
registration prior to the inclusion of any securities which are not Registrable
Securities the number of Registrable Securities requested to be included which
in the opinion of such underwriter can be sold, pro rata among the respective
holders on the basis of their relative shares of Registrable Securities held. 
Any Persons (as defined in paragraph 11 hereof) other than holders of
Registrable Securities who participate in Demand Registrations must pay their
share of the Registration Expenses as provided in paragraph 6 hereof.
 
(c)          Restrictions on Registrations.  Holding will not be obligated to
effect any Demand Registration within six months after the effective date of a
previous Demand Registration or a registration in which the holders of the
Registrable Securities were given piggyback rights pursuant to paragraph 2
hereof.  Holding may postpone for up to six months the filing or the
effectiveness of a registration statement for a Demand Registration if Holding's
board of directors determines that such Demand Registration might reasonably be
expected to have an adverse effect on, or is inadvisable in view of, any
proposal or plan by Holding or any of its subsidiaries to engage in any sale of
securities, acquisition of assets (other than in the ordinary course of
business) or any merger, consolidation, tender offer or similar transaction;
provided that in such event, the holders of Registrable Securities requesting
such Demand Registration will be entitled to withdraw such request and, if such
request is withdrawn, such Demand Registration will not count as a Demand
Registration.
 
Holding will not be obligated to effect any Demand Registration prior to the
date on which Holding's Certificate of Incorporation first permits shares of
Common Stock to be transferred.  Presently, Holding's Certificate of
Incorporation provides that no transfer of Common Stock may be made until the
earlier of September 30, 1986 or the date of distribution by Holding of
financial results for the period ending June 27, 1986.
 
(d)          Selection of Underwriters.  Holding will have the right to select
the investment banker(s) and manager(s) to administer the offering, subject to
the approval of the holders of a majority of the Registrable Securities included
in such registration, which approval will not be unreasonably withheld.
 
- 2 -

--------------------------------------------------------------------------------

2.            Piggyback Registrations.
 
(a)          Right to Piggyback.  Whenever Holding proposes to register any of
its securities under the 1933 Act (other than pursuant to a registration
demanded as of right by the holders of such securities) and the registration
form to be used in such registration may be used for the registration of the
Registrable Securities (a "Piggyback Registration"), Holding will give prompt
written notice (in any event within 10 days after its receipt of notice of any
exercise of other Demand Registration rights) to all holders of the Registrable
Securities of its intention to effect such a registration and, except as
otherwise provided in this Agreement, will include in such registration all
Registrable Securities with respect to which Holding has received written
requests for inclusion therein within 25 days after the date on which Holding
gave such notice; provided that the Registrable Securities shall have the
piggyback rights set forth in this paragraph only if the securities which
Holding is registering are being offered pursuant to a customary underwritten
offering.
 
(b)          Piggyback Expenses.  The Registration Expenses of the holders of
Registrable Securities will be paid by Holding in all Piggyback Registrations.
 
(c)          Priority on Primary Registrations.  If a Piggyback Registration is
an underwritten primary registration on behalf of Holding, and the managing
underwriters advise Holding in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering, Holding will include in such registration
(i) first, the securities Holding proposes to sell, (ii) second, the Registrable
Securities requested to be included in such registration and other securities
having piggyback rights with respect to such registration which request to be
included in such registration, pro rata among the holders of such securities on
the basis of the number of shares of such securities owned by such holders, and
(iii) third, other securities requested to be included in such registration.
 
(d)          Priority on Secondary Registrations.  If a Piggy-back Registration
is an underwritten secondary registration on behalf of holders of Holding's
securities, and the managing underwriters advise Holding in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering, Holding will
include in such registration:  (i) first, the securities requested to be
included therein by the holders requesting such registration, the Registrable
Securities requested to be included in such registration and other securities
having piggyback rights with respect to such registration requested to be
included in such registration, pro rata among the holders of all such securities
on the basis of the number of securities so requested to be included and (ii)
second, other securities requested to be included in such registration.
 
(f)           Selection of Underwriters.  The selection of investment banker(s)
and manager(s) for any Piggyback Registration will be in the discretion of
Holding.
 
3.            Other Registrations.  If Holding has previously filed a
registration statement with respect to Registrable Securities pursuant to
paragraph 1 and if such previous registration has not been withdrawn or
abandoned, Holding will not file or cause to be effective any other registration
of any of its equity securities or securities convertible or exchangeable into
or exercisable for its equity securities under the 1933 Act (except on Form
S-8), whether on its own behalf or at the request of any holder or holders of
such securities, until a period of at least six months has elapsed from the
effective date of such previous registration or such earlier date as may be
approved by holders of a majority of the Registrable Securities.
 
- 3 -

--------------------------------------------------------------------------------

4.            Holdback Agreements.
 
(a)          Each holder of Registrable Securities agrees not to effect any
public sale or distribution of equity securities of Holding, or any securities
convertible into or exchangeable or exercisable for such securities, during the
seven days prior to and the 90-day period beginning on the effective date of any
Demand.  Registration or any Piggyback Registration in which Registrable
Securities are included (except as part of such underwritten registration),
unless the underwriters managing the registered public offering otherwise agree.
 
(b)          Holding agrees (i) not to effect any public sale or distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the period commencing on the date of
receipt of notice of a request for a Demand Registration and ending 90 days
after the effective date of any Demand Registration or any Piggyback
Registration (except as part of such registration or pursuant to registrations
on Form S-8), unless the underwriters managing the registered public offering
otherwise agree, and (ii) to cause each holder of its equity securities, or any
securities convertible into or exchangeable or exercisable for such securities,
purchased from Holding at any time after the date of this Agreement (other than
in a registered public offering) to agree not to effect any public sale or
distribution of any such securities during such period (except as part of such
underwritten registration, if otherwise permitted), unless the underwriters
managing the registered public offering otherwise agree.
 
5.            Registration Procedures.  Whenever any holders of Registrable
Securities have requested that any Registrable Securities be registered pursuant
to this Agreement, Holding will use its best efforts to effect the registration
and the sale of such Registrable Securities in accordance with the intended
method of disposition thereof, and pursuant thereto Holding will as
expeditiously as possible:
 
(a)          prepare and file with the Securities and Exchange Commission a
registration statement with respect to such Registrable Securities and use its
best efforts to cause such registration statement to become effective;
 
(b)          prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period of not less than six months;
 
(c)          furnish to each seller of Registrable Securities such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;
 
- 4 -

--------------------------------------------------------------------------------

(d)          use its best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition of the Registrable Securities owned by such seller in such
jurisdictions (provided that Holding will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph, (ii) subject itself to taxation
in any such jurisdiction or (iii) consent to general service of process in any
such jurisdiction);
 
(e)          notify each seller of such Registrable Securities, at any time when
a prospectus relating thereto is required to be delivered under the 1933 Act, of
the happening of any event as a result of which the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, and, at the
request of any such seller, Holding will prepare a supplement or amendment to
such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading;
 
(f)           use its best efforts to cause all such Registrable Securities to
be listed on each securities exchange on which similar securities issued by
Holding are then listed;
 
(g)          take such customary actions and enter into such customary
agreements (including underwriting agreements in customary form) as the holders
of a majority of the Registrable Securities being sold or the underwriters, if
any, reasonably request in order to expedite or facilitate the disposition of
such Registrable Securities (including, without limitation, effecting a stock
split or a combination of shares); and
 
(h)          make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement, and any attorney, accountant or other agent retained by
such underwriter, all financial and other records, pertinent corporate documents
and properties of Holding, and cause Holding's officers, directors, employees
and independent accountants to supply all information reasonably requested by
any such seller, underwriter, attorney, accountant or agent in connection with
such registration statement.
 
- 5 -

--------------------------------------------------------------------------------

6.            Registration Expenses.
 
(a)          All expenses incident to Holding's performance of or compliance
with this Agreement, including without limitation all registration and filing
fees, fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, and fees and disbursements of counsel
for Holding and all independent certified public accountants, underwriters
(excluding discounts and commissions) and other Persons retained by Holding (all
such expenses being herein called "Registration Expenses"), will be borne as
provided in this Agreement, except that Holding will, in any event, pay its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit or quarterly review, and the expenses and fees for listing
the securities to be registered on each securities exchange on which similar
securities issued by Holding are then listed.
 
(b)          To the extent Registration Expenses are not required to be paid by
Holding, each holder of securities included in any registration hereunder will
pay those Registration Expenses allocable to the registration of such holder's
securities so included, and any Registration Expenses not so allocable will be
borne by all sellers of securities included in such registration in proportion
to the aggregate selling price of the securities to be so registered.
 
7.            Indemnification.
 
(a)          Holding agrees to indemnify, to the extent permitted by law, each
holder of Registrable Securities, its officers and directors and each Person who
controls such holder (within the meaning of the 1933 Act) against all losses,
claims, damages, liabilities and expenses caused by any untrue or alleged untrue
statement of a material fact contained in any registration statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are caused by any information furnished in writing to Holding by such
holder expressly for use therein or by such holder's failure to deliver a copy
of the registration statement or prospectus or any amendments or supplements
thereto after Holding has furnished such holder with a sufficient number of
copies of the same.  Holding will also indemnify the underwriters of the
offering, their officers and directors and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the holders of Registrable
Securities.
 
(b)          In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder will furnish to
Holding in writing such information and affidavits as Holding reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, will indemnify Holding, its
directors and officers and each Person who controls Holding (within the meaning
of the 1933 Act) against any losses, claims, damages, liabilities and expenses
resulting from any untrue or alleged untrue statement of a material fact
contained in the registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such holder; provided that the obligation to indemnify will be
several, not joint and several, among such holders of Registrable Securities and
the liability of each such holder of Registrable Securities will be in
proportion to and limited to the net amount received by such holder from the
sale of Registrable Securities pursuant to such registration statement.
 
- 6 -

--------------------------------------------------------------------------------

(c)          Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification and (ii) unless in such indemnified party's
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party.  If such defense is assumed, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.
 
(d)          The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the transfer of securities.  Holding also
agrees to make such provisions as are reasonably requested by any indemnified
party for contribution to such party in the event Holding's indemnification is
unavailable for any reason.
 
8.            Participation in Underwritten Registrations.  No Person may
participate in any underwritten registration hereunder unless such Person (i)
agrees to sell such Person's securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.
 
9.            New Participants.  On or after the date of this Agreement, Holding
may award, sell or grant options to purchase up to 110,000 shares of Common
Stock (adjusted to reflect any stock dividend, stock split, combination of
shares or recapitalization affecting the Common Stock) to certain of Holding's
key employees and key employees of subsidiaries of Holding.  Such Common Stock
will be deemed to be Registrable Securities hereunder, and each purchaser
thereof will be entitled to the rights of, and subject to the restrictions on, a
holder of Registrable Securities hereunder, provided that such purchaser shall
agree in writing to be bound by the provisions hereof.
 
- 7 -

--------------------------------------------------------------------------------

10.          Current Public Information.  Once Holding has become subject to the
reporting requirements of the 1934 Act (as defined in paragraph 11 hereof),
Holding will file all reports required to be filed by it under such Act and the
rules and regulations adopted by the Securities and Exchange Commission
thereunder, and will take such further action as the holders of a majority of
the Registrable Securities may reasonably request, all to the extent required to
enable such holders to sell Registrable Securities pursuant to Rule 144 adopted
by the Securities and Exchange Commission under the 1933 Act (as such rule may
be amended from time to time) or any similar rule or regulation hereafter
adopted by the Securities and Exchange Commission ("Rule 144").
 
11.          Definitions.
 
(a)           The term "Person" means an individual, a partnership, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
(b)          The term "Registrable Securities" means (i) the Common Stock issued
to the Founders on or prior to January 6, 1986 (ii) any common equity issued or
issuable with respect to the Common Stock referred to in clause (i) by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.  In the event
of any subdivision or consolidation of, or any other similar corporate action
affecting, the Registrable Securities, the 100,000 share request requirement of
paragraph 1 hereof shall be proportionately adjusted.  As to any particular
Registrable Securities, such securities will cease to be Registrable Securities
when they have (x) been effectively registered under the 1933 Act and disposed
of in accordance with the registration statement covering them, (y) become
eligible for transfer, and have been transferred, pursuant to Rule 144 or (z)
been otherwise transferred and new certificates for them not bearing a legend
designating them as restricted securities have been delivered by Holding.  For
purposes of this Agreement, a Person will be deemed to be a holder of
Registrable Securities whenever such Person has the right to acquire such
Registrable Securities (disregarding any legal restrictions upon the exercise of
such right), whether or not such acquisition has actually been effected.
 
(c)           The term "1933 Act" means the Securities Act of 1933, as amended,
or any similar federal law then in force.
 
(d)          The term "1934 Act" means the Securities Exchange Act of 1934, as
amended, or any similar federal law then in force.
 
(e)           The term "Securities and Exchange Commission" includes any
governmental body or agency succeeding to the functions thereof.
 
- 8 -

--------------------------------------------------------------------------------

12.          Miscellaneous.
 
(a)          No Inconsistent Agreements.  Holding will not hereafter enter into
any agreement with respect to its securities which is inconsistent with the
rights granted to the holders of Registrable Securities in this Agreement.
 
(b)          Remedies.  Any Person having rights under any provision of this
Agreement will be entitled to enforce such rights specifically, to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law.
 
(c)          Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may be amended and Holding may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if Holding has obtained the written consent of holders of 85% of the
Registrable Securities.
 
(d)          Successors and Assigns.  All covenants and agreements in this
Agreement by or on behalf of any of the parties hereto will bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not.
 
(e)          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.
 
(f)           Descriptive Heading.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.
 
(g)          Governing Law.  All questions concerning the construction, validity
and interpretation of this Agreement and the exhibits hereto will be governed by
the law of Wisconsin.
 
(h)          Notices.  Each of the Founders agrees that all notices, demands or
other communications to any or all of the Founders to be given or delivered
under or by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given when delivered personally or when mailed by
certified or registered mail, return receipt requested and postage prepaid, to
Mr. Samuel C. Johnson on behalf of such Founder or Founders.  Notices, demands
and other communications to be sent to Holding and Mr. Johnson shall be sent to
the addresses indicated below:
 
- 9 -

--------------------------------------------------------------------------------

JWA Holding Corporation
4041 North Main
Racine, Wisconsin 53403
Attention:  President


Mr. Samuel C. Johnson
S.C. Johnson & Son, Inc.
Racine, Wisconsin 53403
 
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
 
(i)            Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts any one of which need not contain the signatures of
more than one party, but all such counterparts together will constitute one and
the same Agreement.
 
- 10 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



 
JWA HOLDING CORPORATION
       
By
/s/ Paul N. Hermann
 
Its
Secretary and Vice President
       
/s/ Samuel C. Johnson
 
Samuel C. Johnson
       
/s/ Imogene P. Johnson
 
Imogene P. Johnson
       
H.F.J. Holding Company, Inc.
       
By
/s/ John M. Schroeder
 
Its
Vice President
       
Horizon 1982 Holding Co., Inc.
       
By
/s/ John M. Schroeder
 
Its
Vice President
       
Lighthouse Investment Co., Inc.
       
By
/s/ John M. Schroeder
 
Its
Vice President
       
C and H Investment Co., Inc.
       
By
/s/ John M. Schroeder
 
Its
Vice President
       
F and W Investment Co., Inc.
       
By
/s/ John M. Schroeder
 
Its
Vice President

 
- 11 -

--------------------------------------------------------------------------------

 
Everest 1982 Investment Co., Inc.
       
By
/s/ John M. Schroeder
 
Its
Vice President
       
Ferndale Investment Co., Inc.
       
By
/s/ John M. Schroeder
 
Its
Vice President
       
Nomad Investment Co., Inc.
       
By
/s/ John M. Schroeder
 
Its
Vice President
       
Windpoint 1970 Holding Company, Inc.
       
By
/s/ John M. Schroeder
 
Its
Vice President
       
S.C.J. Marketing, Inc.
       
By
/s/ John M. Schroeder
 
Its
Vice President
       
J/K Management Services, Inc.
       
By
/s/ John M. Schroeder
 
Its
Vice President
       
C and S Associates, Limited Partnership
       
By
/s/
 
Its
General Partner

 
- 12 -

--------------------------------------------------------------------------------

 
Combined Partners, Limited Partnership
       
By
/s/
 
Its
General Partner
       
HELSA Associates, Limited Partnership
       
By
/s/ Helen P. Johnson
 
Its
General Partner
       
S, C and H Partners, Limited Partnership
       
By
/s/
 
Its
General Partner
       
S, C and F Partners, Limited Partnership
       
By
/s/
 
Its
General Partner

 
- 13 -

--------------------------------------------------------------------------------

 
S, F and H Partners, Limited Partnership
       
By
/s/ Helen P. Johnson
 
Its
General Partner
        SAFISK Associates Limited Partnership        
By
/s/
 
Its
General Partner
        WISSA Associates, Limited Partnership        
By
/s/ Winifred J. Marquart
 
Its
General Partner
       
Heritage Bank and Trust as Trustee of the S. Curtis Johnson Revocable Trust u/a
dated June 13, 1973
        By
/s/ Steven G. Gabriel
        Heritage Bank and Trust et. al. as Trustees of the Herbert F. Johnson
Discretionary Trust f/b/o Imogene P. Johnson u/a dated December 31, 1959      
By:
/s/ Samuel C. Johnson
   
Samuel C. Johnson
        By:
/s/ Raymond F. Farley
   
Raymond F. Farley
       
By:
HERITAGE BANK AND TRUST
         
By
/s/ Steven G. Gabriel    
Steven G. Gabriel
    Senior Vice President & Trust Officer

 
- 14 -

--------------------------------------------------------------------------------

  Heritage Bank and Trustee et. al. as Trustees of the Herbert F. Johnson
Discretionary Trust f/b/o Helen P. Johnson u/a dated December 1, 1959        
By:
/s/ Samuel C. Johnson
   
Samuel C. Johnson
        By:
/s/ Raymond F. Farley
   
Raymond F. Farley
       
By:
HERITAGE BANK AND TRUST
         
By
/s/ Steven G. Gabriel    
Steven G. Gabriel
    Senior Vice President & Trust Officer         Heritage Bank and Trust et.
al. as Trustees of the Herbert F. Johnson Discretionary Trust f/b/o H. Fisk
Johnson u/a dated December 31, 1959       By:
/s/ Samuel C. Johnson
   
Samuel C. Johnson
        By:
/s/ Raymond F. Farley
   
Raymond F. Farley
       
By:
HERITAGE BANK AND TRUST
         
By
/s/ Steven G. Gabriel    
Steven G. Gabriel
    Senior Vice President & Trust Officer

 
- 15 -

--------------------------------------------------------------------------------

  Heritage Bank and Trust et. al. as Trustees of the Herbert F. Johnson
Discretionary Trust f/b/o S. Curtis Johnson u/a dated December 31, 1959        
By:
/s/ Samuel C. Johnson
   
Samuel C. Johnson
        By:
/s/ Raymond F. Farley
   
Raymond F. Farley
       
By:
HERITAGE BANK AND TRUST
         
By
/s/ Steven G. Gabriel    
Steven G. Gabriel
   
Senior Vice President & Trust Officer
        Heritage Bank and Trust et. al. as Trustees of the Herbert F. Johnson
Discretionary Trust f/b/o Winifred J. Marquart u/a dated December 31, 1959      
  By:
/s/ Samuel C. Johnson
   
Samuel C. Johnson
        By:
/s/ Raymond F. Farley
   
Raymond F. Farley
       
By:
HERITAGE BANK AND TRUST
         
By
/s/ Steven G. Gabriel    
Steven G. Gabriel
   
Senior Vice President & Trust Officer
       
Samuel C. Johnson as Trustee of the Herbert F. Johnson Distributing Trust f/b/o
Samuel C. Johnson et. al. u/a dated December 31, 1959
        By:
/s/ Samuel C. Johnson
       
Samuel C. Johnson as Trustee of the Herbert F. Johnson Foundation Trust No. 1 
f/b/o Samuel C. Johnson et. al. u/a dated January 1, 1965
        By:
/s/ Samuel C. Johnson

 
- 16 -

--------------------------------------------------------------------------------

Schedule 1
 
Purchasers of Class A and Class B Common Stock
on December ___, 1985
 

 
Person
 
Shares of Class A
 Common Stock
Purchased
 
Shares of Class B
 Common Stock
 Purchased 
               
1.
Samuel C. Johnson
 
10,851
   
10,851
                 
2.
Imogene P. Johnson
 
75
   
75
                 
3.
H.F.J. Holding Company, Inc.
 
125,000
   
125,000
                 
4.
Horizon 1982 Holding Co., Inc.
 
10,000
   
10,000
                 
5.
Lighthouse Investment Co., Inc.
 
25,000
   
25,000
                 
6.
C and H Investment Co., Inc.
 
25,000
   
25,000
                 
7.
F and W Investment Co., Inc.
 
7,500
   
7,500
                 
8.
Everest 1982 Investment Co., Inc.
 
10,000
   
10,000
                 
9.
Ferndale Investment Co., Inc.
 
5,000
   
5,000
                 
10.
Nomad Investment Co., Inc.
 
25,000
   
25,000
                 
11.
Windpoint 1970 Holding Company, Inc.
 
50,000
   
50,000
                 
12.
S.C.J. Marketing, Inc.
 
25,000
   
25,000
                 
13.
J/K Management Services, Inc.
 
5,316
   
5,316
                 
14.
C and S Associates, Limited Partnership
 
6,613
   
6,613
                 
15.
Combined Partners, Limited Partnership
 
5,327
   
5,327
 

 

--------------------------------------------------------------------------------

 
Person
 
Shares of Class A
 Common Stock
Purchased
 
Shares of Class B
 Common Stock
 Purchased 
               
16.
HELSA Associates, Limited Partnership
 
7,750
   
7,750
                 
17.
S, C and H Partners, Limited Partnership
 
7,388
   
7,388
                 
18.
S, C and F Partners, Limited Partnership
 
7,875
   
7,875
                 
19.
S, F and H Partners, Limited Partnership
 
6,500
   
6,500
                 
20.
SAFSIK Associates, Limited Partnership
 
7,250
   
7,250
                 
21.
WISSA Associates, Limited Partnership
 
9,362
   
9,362
                 
22.
Heritage Bank and Trust as Trustee of the S. Curtis Johnson Revocable Trust u/a
dated June 13, 1973
 
19
   
19
                 
23.
Heritage Bank and Trust et al. as Trustees of the Herbert F. Johnson
Discretionary Trust f/b/o Imogene P. Johnson u/a dated December 31, 1959
 
8,579
   
8,579
                 
24.
Heritage Bank and Trust et. al. as Trustees of the Herbert F. Johnson
Discretionary Trust f/b/o Helen P. Johnson u/a dated December 31, 1959
 
4,302
   
4,302
                 
25.
Heritage Bank and Trust et. al. as Trustees of the Herbert F. Johnson
Discretionary Trust f/b/o H. Fisk Johnson u/a dated December 31, 1959
 
5,055
   
5,055
 

 
- 2 -

--------------------------------------------------------------------------------

 
Person
 
Shares of Class A
 Common Stock
Purchased
 
Shares of Class B
 Common Stock
 Purchased 
               
26.
Heritage Bank and Trust et. al. as Trustees of Herbert F. Johnson Discretionary
Trust f/b/o S. Curtis Johnson u/a dated December 31, 1959
 
4,805
   
4,805
                 
27.
Heritage Bank and Trust et. al. as Trustees of the Herbert F. Johnson
Discretionary Trust f/b/o Winifred J. Marquart u/a dated December 31, 1959
 
4,927
   
4,927
                 
28.
Samuel C. Johnson as Trustee of the Herbert J. Johnson Distributing Trust f/b/o
Samuel C. Johnson et. al. u/a dated December 31, 1959
 
60,534
   
60,534
                 
29.
Samuel C. Johnson as Trustee of the Herbert J. Johnson Foundation Trust No. 1
f/b/o Samuel C. Johnson et. al. u/a dated January 1, 1965
 
25,000
   
25,000
                 
Total:
   
495,028
   
495,028
 

 
 
- 3 -


--------------------------------------------------------------------------------